



Exhibit 10.11.1


FORM OF RETENTION EXECUTIVE RESTRICTED STOCK UNIT AGREEMENT FOR THE MARRIOTT
INTERNATIONAL, INC. STOCK AND CASH INCENTIVE PLAN

--------------------------------------------------------------------------------

THIS AGREEMENT is made on <<GRANT DATE>> (the “Grant Date”) by MARRIOTT
INTERNATIONAL, INC. (the “Company”) and <<PARTICIPANT NAME>> (“Employee”).
 
WITNESSETH:
 
WHEREAS, the Company maintains the Marriott International, Inc. Stock and Cash
Incentive Plan (the “Plan”); and
 
WHEREAS, the Company wishes to award to designated employees certain Other
Share-Based Awards as provided in Article 10 of the Plan; and
 
WHEREAS, Employee has been approved by the Compensation Policy Committee (the
“Committee”) of the Company’s Board of Directors (the “Board”) to receive an
award of “Retention Executive Restricted Stock Units” (“RSUs”) under the Plan;
 
NOW, THEREFORE, it is agreed as follows:
 
1. Prospectus. Employee has been provided with, and hereby acknowledges receipt
of, a Prospectus for the Plan dated <<DATE>>, which contains, among other
things, a detailed description of the RSU award provisions of the Plan. Employee
further acknowledges that he has read the Prospectus and this Agreement, and
that Employee understands the provisions thereof.
 
2. Interpretation. The provisions of the Plan are incorporated herein by
reference and form an integral part of this Agreement. Except as otherwise set
forth herein, capitalized terms used herein shall have the meanings given to
them in the Plan. In the event of any inconsistency between this Agreement and
the Plan, the terms of the Plan shall govern. A copy of the Plan is available
from the Compensation Department of the Company upon request. All decisions and
interpretations made by the Committee or its delegate with regard to any
question arising hereunder or under the Plan shall be binding and conclusive.
 
3. Grant of RSUs. Subject to Employee’s acceptance of this Agreement, and
subject to satisfaction of the tax provisions of the Company’s International
Assignment Policy (“IAP”), if applicable, this award (the “Award”) of <<QTY
GRANTED>> RSUs is made as of the Grant Date.
 
4. RSUs and Common Share Rights. The RSUs awarded under this Agreement shall be
recorded in a Company book-keeping account and shall represent Employee’s
unsecured right to receive from the Company the transfer of title to shares of
Common Stock of the Company (“Common Shares”) in accordance with the schedule of
Vesting Dates set forth in paragraph 5 below, provided that Employee has
satisfied the Conditions of Transfer set forth in paragraph 6 below and subject
to the satisfaction of the provision on withholding taxes set forth in paragraph
9 below. On each such Vesting Date, if it occurs, or such later date(s) pursuant
to procedures established by the Committee under Article 10 of the Plan, the
Company shall reverse the book-keeping entry for all such related RSUs and
transfer a corresponding number of Common Shares (which may be reduced by the
number of shares withheld to satisfy withholding taxes as set forth in paragraph
9 below, if share reduction is the method utilized for satisfying the tax
withholding obligation) to an individual brokerage account (the “Account”)
established and maintained in Employee’s name. Employee shall have all the
rights of a stockholder with respect to such Common Shares transferred to the
Account, including but not limited to the right to vote the Common Shares, to
sell, transfer, liquidate or otherwise dispose of the Common Shares, and to
receive all dividends or other distributions paid or made with respect to the
Common Shares from the time they are deposited in the Account. Employee shall
have no voting, transfer, liquidation, dividend or other rights of a Common
Share stockholder with respect to RSU shares prior to such time that the
corresponding Common Shares are transferred, if at all, to Employee’s Account.




1 Bracketed language indicates additional or alternative language that appears
in some award agreements.



















--------------------------------------------------------------------------------





5. Vesting in RSUs. This Award shall vest in accordance with the following
schedule:
 
 
 
    Vesting Date    
  
Number of Vesting Award Shares
<<DATE>>
 
<<QTY>>

 
Notwithstanding the foregoing schedule, in the event that any such Vesting Date
is a day on which stock of the Company is not traded on the NASDAQ or another
national exchange, then the Vesting Date shall be the next following day on
which the stock of the Company is traded on the NASDAQ or another national
exchange.


6. Conditions of Transfer. With respect to any RSUs awarded to Employee, as a
condition of Employee receiving a transfer of corresponding Common Shares in
accordance with paragraph 4 above, Employee shall meet all of the following
conditions during the entire period from the Grant Date hereof through the
Vesting Date relating to such RSUs:
 
(a)
Employee must continue to be an active employee of the Company (“Continuous
Employment”);

 
(b)
Employee must refrain from Engaging in Competition (as defined in Section 2.25
of the Plan) without first having obtained the written consent thereto from the
Company (“Non-competition”); and

 
(c)
Employee must refrain from committing any criminal offense or malicious tort
relating to or against the Company or, as determined by the Committee in its
discretion, engaging in willful acts or omissions or acts or omissions of gross
negligence that are or potentially are injurious to the Company’s operations,
financial condition or business reputation (“No Improper Conduct”). The
Company’s determination as to whether or not particular conduct constitutes
Improper Conduct shall be conclusive.

 
If Employee should fail to meet the requirements relating to (i) Continuous
Employment, (ii) Non-competition, or (iii) No Improper Conduct, then Employee
shall forfeit the right to vest in any RSUs that have not already vested as of
the time such failure is determined, and Employee shall accordingly forfeit the
right to receive the transfer of title to any corresponding Common Shares. The
forfeiture of rights with respect to unvested RSUs (and corresponding Common
Shares) shall not affect the rights of Employee with respect to any RSUs that
already have vested nor with respect to any Common Shares the title of which has
already been transferred to Employee’s Account.


7. Non -Assignability. The RSUs shall not be assignable or transferable by
Employee except by will or by the laws of descent and distribution. During
Employee’s lifetime, the RSUs may be exercised only by Employee or, in the event
of incompetence, by Employee’s legally appointed guardian.


8. Effect of Termination of Employment. Notwithstanding the foregoing:


[(a)]    In the event Employee’s Continuous Employment [terminates] [is
terminated] prior to the relevant Vesting Date [by reason] [on account] of death
[or Disability (as defined in Section 2.19 of the Plan)], and if Employee had
otherwise met the requirements of Continuous Employment, Non-competition and No
Improper Conduct from the Grant Date through the date of such death [or
Disability], then Employee’s unvested RSUs shall immediately vest in full upon
death [or Disability (as the case may be)] and Employee’s rights hereunder with
respect to any such RSUs shall inure to the benefit of [Employee (or, in the
case of death,] Employee’s executors, administrators, personal representatives
and assigns[)].


[(b)    In the event Employee’s Continuous Employment is terminated prior to the
relevant Vesting Date on account of Employee’s Disability (as defined in
Section 2.19 of the Plan) and if Employee had otherwise met the requirements of
Continuous Employment, Non-competition and No Improper Conduct from the Grant
Date through the date of such Disability, and provided that Employee continues
to meet the requirements of Non-competition and No Improper Conduct, then
Employee’s rights hereunder with respect to any outstanding, unvested RSUs shall
continue in the same manner as if Employee continued to meet the Continuous
Employment requirement through the Vesting Dates related to the Award.]
Except as set forth in this paragraph 8, no other transfer of rights with
respect to RSUs shall be permitted pursuant to this Agreement.







--------------------------------------------------------------------------------





8A. Non-Solicitation. In consideration of good and valuable consideration in the
form of the RSU Awards granted herein to which Employee is not otherwise
entitled, the receipt and sufficiency of which are hereby acknowledged, and in
recognition of the Company’s legitimate purpose of avoiding for limited times
competition from persons whom Marriott has trained and/or given experience,
Employee agrees that during the period beginning on the Grant Date and ending
one year following his termination of employment with the Company, whether such
termination of employment is voluntary or involuntary or with or without cause,
he will not, on his own behalf or as a partner, officer, director, employee,
agent, or consultant of any other person or entity, directly or indirectly
contact, solicit or induce (or attempt to solicit or induce) any employee of the
Company to leave their employment with the Company or consider employment with
any other person or entity. Employee and the Company agree that any breach by
Employee of the non-solicitation obligation under this paragraph will cause the
Company immediate, material and irreparable injury and damage, and there is no
adequate remedy at law for such breach. Accordingly, in the event of such
breach, in addition to any other remedies it may have at law or in equity, the
Company shall be entitled immediately to seek enforcement of this Agreement in a
court of competent jurisdiction by means of a decree of specific performance, an
injunction without the posting of a bond or the requirement of any other
guarantee, any other form of equitable relief, liquidated damages in the amount
of one hundred fifty percent (150%) of the Fair Market Value of the Awards
granted hereunder as of the Grant Date, and the Company is entitled to recover
from Employee the costs and attorneys’ fees it incurs to recover under or
enforce this Agreement. This provision is not a waiver of any other rights that
the Company may have under this Agreement, including the right to receive money
damages.


9. Taxes. The transfer of Common Shares shall be subject to the further
condition that the Company shall provide for the withholding of any taxes
required by applicable federal, state, or local law by reducing the number of
RSUs to be transferred to Employee’s Account or by such other manner as the
Committee shall determine in its discretion.
 
10. Consent. By executing this Agreement, Employee consents to the collection,
maintenance and processing of Employee’s personal information (such as
Employee’s name, home address, home telephone number and email address, social
security number, assets and income information, birth date, hire date,
termination date, other employment information, citizenship, marital status) by
the Company and the Company’s service providers for the purposes of
(i) administering the Plan (including ensuring that the conditions of transfer
are satisfied from the Grant Date through the Vesting Date), (ii) providing
Employee with services in connection with Employee’s participation in the Plan,
and (iii) meeting legal and regulatory requirements (“Permitted Purposes”).
Employee’s personal information will not be processed for longer than is
necessary for such Permitted Purposes. Employee’s personal information is
collected from the following sources:
 
(a)
from this Agreement, investor questionnaires or other forms that Employee
submits to the Company or contracts that Employee enters into with the Company;

 
 
(b)
from Employee’s transactions with the Company, the Company’s affiliates and
service providers;

 
 
(c)
from Employee’s employment records with the Company; and

 
 
(d)
from meetings, telephone conversations and other communications with Employee.

 
In addition, Employee further consents to the Company disclosing Employee’s
personal information to the Company’s third party service providers and
affiliates and other entities in connection with the services the Company
provides related to Employee’s participation in the Plan, including:
 
(a)
financial service providers, such as broker-dealers, custodians, banks and
others used to finance or facilitate transactions by, or operations of, the
Plan;

 
(b)
other service providers to the Plan, such as accounting, legal, or tax
preparation services;

 
(c)
regulatory authorities; and






--------------------------------------------------------------------------------





 
(d)
transfer agents, portfolio companies, brokerage firms and the like, in
connection with distributions to Plan participants.

 
Where Employee’s personal information is provided to such third parties the
Company requires (to the extent permitted by applicable law) that such parties,
agree to process Employee’s personal information in accordance with the
Company’s instructions.


Employee’s personal information is maintained on the Company’s networks and the
networks of the Company’s service providers, which may be in the United States
or other countries other than the country in which this Award was granted.
Employee acknowledges and agrees that the transfer of Employee’s personal
information to the United States or other countries other than the country in
which this Award was granted is necessary for the Permitted Purposes. To the
extent (if any) that the provisions of the European Union’s Data Protection
Directive (Directive 95/46/EC of the European Parliament and of the Council)
and/or applicable national legislation derived from such Directive apply, then
by executing this Agreement Employee expressly consents to the transfer of
Employee’s personal information outside of the European Economic Area. Employee
may access Employee’s personal information to verify its accuracy, update
Employee’s personal information and/or request copy of Employee’s personal
information by contacting Employee’s local Human Resources representative.
Employee may obtain account transaction information online or by contacting the
Plan record keeper as described in the Plan enrollment materials. By accepting
the terms of this Agreement, Employee further agrees to the same terms with
respect to other Awards Employee received in any prior year under the Plan.
 
11. No Additional Rights. Benefits under this Plan are not guaranteed. The grant
of Awards is a one-time benefit and does not create any contractual or other
right or claim to any future grants of Awards under the Plan, nor does a grant
of Awards guarantee future participation in the Plan. The value of Employee’s
Awards is an extraordinary item outside the scope of Employee’s employment
contract, if any. Employee’s Awards are not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end-of-service payments, bonuses, long-term service awards, pension or
retirement benefits (except as otherwise provided by the terms of any
U.S.-qualified retirement or pension plan maintained by the Company), or similar
payments. By accepting the terms of this Agreement, Employee further agrees to
these same terms and conditions with respect to any other Awards Employee
received in any prior year under the Plan.


12. Amendment of This Agreement. The Board of Directors may at any time amend,
suspend or terminate the Plan; provided, however, that no amendment, suspension
or termination of the Plan or the Award shall adversely affect the Award in any
material way without written consent of Employee.


13. Notices. Notices hereunder shall be in writing, and if to the Company, may
be delivered personally to the Compensation Department or such other party as
designated by the Company or mailed to its principal office at 10400 Fernwood
Road, Bethesda, Maryland 20817, addressed to the attention of the Stock Option
Administrator (Department 935.40), and if to Employee, may be delivered
personally or mailed to Employee at his or her address on the records of the
Company.
 
14. Successors and Assigns. This Agreement shall bind and inure to the benefit
of the parties hereto and the successors and assigns of the Company and, to the
extent provided in paragraph 8 above and in the Plan, to the personal
representatives, legatees and heirs of Employee.


15. No Effect on Employment. This agreement is not a contract of employment or
otherwise a limitation on the right of the Company to terminate the employment
of Employee or to increase or decrease Employee’s compensation from the rate of
compensation in existence at the time this Agreement is executed.


16. Additional (Non-U.S.) Terms and Conditions. [Notwithstanding the foregoing
terms and conditions of this Award, Employee acknowledges that applicable law
(including rules or regulations governing securities, foreign ownership, foreign
exchange, tax, labor or other matters of any jurisdiction in which Employee may
be residing or working at the time of grant of or while holding this Award or
any RSUs) may prevent or restrict the issuance of Common Shares under this Award
or any RSUs, and neither the Company nor any affiliate assumes any liability in
relation to this Award or any RSUs or Common Shares in such case. Moreover, the
Company reserves the right to impose other requirements, including additional
terms and conditions, on Employee’s participation in the Plan, this Award, the
RSUs and corresponding Common Shares, and any other award or Common Shares
acquired under the Plan, or take any other action (including forfeiture of
Awards or Common Shares or the forced sale thereof) without liability, if the
Company determines it is necessary or advisable in order to comply with
applicable law or facilitate the administration of the Plan. Employee agrees to
sign any additional agreements or undertakings that the Company requires to
accomplish the foregoing. Employee also acknowledges that applicable law may
subject





--------------------------------------------------------------------------------





Employee to additional procedural or regulatory requirements that Employee is
and will be solely responsible for and must fulfill. Any additional
requirements, restrictions, or terms and conditions as described in this Section
16 or other applicable disclosures may be set forth in, but are not limited to,
the Company’s Policies for Global Compliance of Equity Compensation Awards or
any other agreement or addendum that may be provided to Employee. Employee also
understands that if Employee works, resides, moves to, or otherwise is or
becomes subject to applicable law or Company policies of another jurisdiction at
any time, certain country-specific notices, disclaimers, and/or terms and
conditions may apply to Employee as from the date of grant, unless otherwise
determined by the Company in its sole discretion.] [RSUs awarded under this
Agreement shall be subject to additional terms and conditions, as applicable,
set forth in the Company’s Policies for Global Compliance of Equity Compensation
Awards, which are attached in the Appendix hereto and shall be incorporated
herein fully by reference.]


     IN WITNESS WHEREOF, MARRIOTT INTERNATIONAL, INC. has caused this Agreement
to be signed by its Executive Vice President and Global Chief Human Resources
Officer, effective the day and year first hereinabove written.
 
 
 
MARRIOTT INTERNATIONAL, INC.
 
EMPLOYEE
davidrodriguezsignature2.jpg [davidrodriguezsignature2.jpg]
 
 
 
 
<<PARTICIPANT NAME>>
 
 Executive Vice President and Global Human Resources Officer
 
 Signed Electronically 


































































--------------------------------------------------------------------------------





[MARRIOTT INTERNATIONAL, INC.
POLICIES FOR GLOBAL COMPLIANCE OF EQUITY COMPENSATION AWARDS


This document (the “Policies”) sets forth policies of Marriott International,
Inc. (“Marriott”) for the administration of equity compensation awards (the
“Awards”) granted to employees (the “Employees”) of Marriott and its
subsidiaries (together, the “Company”) under the Marriott International, Inc.
Stock and Cash Incentive Plan, as amended and restated effective January 1,
2008, and as subsequently amended from time to time (the “Plan”). The Policies
apply to certain Employees who have received or held Awards under the Plan while
working for the Company outside of the United States.


The Policies, as may be amended by the Company from time to time for changes in
law, are an integral part of the terms of each agreement (the “Agreement”) under
which Awards are granted to Employees under the Plan. As such, the Policies set
forth additional requirements or conditions in the non-U.S. jurisdictions
indicated below that certain Employees must satisfy to receive the intended
benefits under their Awards. These requirements or conditions are established to
ensure that the Company and the Employees comply with applicable legal
requirements pertaining to the Awards in those jurisdictions. In addition, the
Policies are established to assist the Employees in complying with other legal
requirements which may not implicate the Company. These requirements, some
carrying civil or criminal penalties for noncompliance, may apply with respect
to Employees’ Awards or shares of Marriott stock obtained pursuant to the Awards
because of such Employees’ presence (which may or may not require citizenship or
legal residency) in a particular jurisdiction at some time during the term of
the Awards.


Legal requirements are often complex and may change frequently. Therefore, the
Policies provide general information only and may not be relied upon by
Employees as their only source of information relating to the consequences of
participation in the Plan, nor may they serve as the basis for recovery against
the Company for financial or other penalties incurred by Employees as a result
of their noncompliance. Employees should seek appropriate professional advice as
to how the relevant laws may apply to them individually.


Certain capitalized terms used but not defined in the Policies have the meanings
set forth in the Plan or in the Agreements. To the extent the Policies appear to
conflict with the terms of the Plan or the Agreements, the Plan and the
Agreement shall control.]





--------------------------------------------------------------------------------





[COUNTRY-SPECIFIC POLICIES




India


Exchange Control Notice. If an Employee is a “Person Resident in India,” the
Employee must repatriate to India any proceeds from the sale of shares acquired
under the Plan and any dividends received in relation to the shares and convert
the proceeds into local currency within 90 days of receipt. In addition, such
Employee must obtain a foreign inward remittance certificate (“FIRC”) from the
Indian foreign exchange bank where the Employee deposits the foreign currency
upon repatriation, and the Employee must maintain the FIRC as evidence of the
repatriation of funds in the event the Reserve Bank of India or the Employee’s
employer requests proof of repatriation.


For this purpose, "Person Resident in India" means:
i.
a person residing in India for more than one hundred and eighty-two days during
the course of the preceding financial year but does not include -

A.
a person who has gone out of India or who stays outside India, in either case -

1.
for or on taking up employment outside India, or

2.
for carrying on a business or vocation outside India, or

3.
for any other purpose, in such circumstances as would indicate his intention to
stay outside India for an uncertain period; or

B.
a person who has come to or stays in India, in either case, otherwise than -

1.
for or on taking up employment in India, or

2.
for carrying on in India a business or vocation in India, or

3.
for any other purpose, in such circumstances as would indicate his intention to
stay in India for an uncertain period.

SOUTH AFRICA
The Plan falls within the scope of international share incentive schemes
approved by the Financial Surveillance Department of the South African Reserve
Bank.
Private individuals are allowed to participate in offshore share incentive or
share option schemes, provided that such participation is financed in terms of
the foreign capital allowance dispensation (i.e. the individual is limited to
payment of R4million per annum for such participation) and/or from the proceeds
of authorised foreign assets.
Since the cost of the participation of an individual in the Plan will be charged
to the South African employer, the acquisition of shares will have a direct
impact on the country’s foreign exchange reserves, which means that the
participation of the individual will be limited to the value of R4million per
annum. Should an employee who qualifies in terms of the incentive scheme wish to
acquire shares valued in excess of the amount of R4 million, payment thereof may
be effected provided such shares are immediately disposed of and the full sale
proceeds thereof transferred to South Africa in terms of Regulation 6.
Thailand


Exchange Control Notice. An Employees who is resident in Thailand (with the
exception of an Employee who is a foreigner permitted to reside or work in
Thailand for a period not exceeding three months) must repatriate to Thailand
the proceeds from the sale of shares acquired under the Plan and any cash
dividends received in relation to the shares and convert the funds to Thai Baht
within 360 days of receipt. If the repatriated amount is U.S. $20,000 or more,
the Employee must report the inward remittance by submitting the Foreign
Exchange Transaction Form, which can be obtained from any commercial bank in
Thailand, to an authorized agent, i.e., a commercial bank authorized by the Bank
of Thailand to engage in the purchase, exchange and withdrawal of foreign
currency.]





